DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 4/30/21 have been fully considered.
Applicant’s arguments, on page 8, with respect to the objection to claim 3 and 7 have been considered and the examiner agrees the objections are moot due to the cancellation of claims 3 and 7, and thus the objection to claim 3 and 7 has been withdrawn.
Applicant’s arguments, on page 8, with respect to the 35 U.S.C. 112 rejection to claims 4, 8, 9, and 12 have been considered and the examiner agrees the rejections are moot due to the cancellation of claims 4, 8, 9, and 12, and thus the 35 U.S.C. 112 rejection to claim 4, 8, 9, and 12 has been withdrawn.
Applicant’s arguments, on page 9, with respect to the 35 U.S.C. 103 rejection to claims 1-12 have been considered and the examiner agrees the rejections are moot due to the cancellation of claims 1-12 and thus the 35 U.S.C. 103 rejection to claim 1-12 has been withdrawn.
Applicant’s arguments, starting on page 9, with respect to the applicability of a 35 U.S.C. 103 rejection(s) of claim(s) 13-32 in view of the prior art previously used with claims 1-12, Yamamoto and Gao, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claims 13-17, 19-25 and 30-32 in view of Yang, Yoshimoto, Jamadagni, and Li, as detailed further in the action. Claims 18 and 26-29 have been indicated as containing allowable subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14, 20-21, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20160128011 A1) in view of Yoshimoto (US 20170126439 A1).
Regarding claim 13, Yang discloses:
“A terminal comprising: a receiver that detects a first synchronization signal block including a synchronization signal and a physical broadcast channel,” ([para 0030]: “Referring to FIG. 1, when powered on or when a UE initially enters a cell, the UE performs initial cell search involving synchronization with a BS in step S101. For initial cell search, the UE synchronizes with the BS and acquire information such as a cell Identifier (ID) by receiving a primary synchronization channel (P-SCH) and a secondary synchronization channel (S-SCH) from the BS. Then the UE may receive broadcast information from the cell on a physical broadcast channel ( PBCH).”)
“and receives, in a random access procedure based on the first synchronization signal block, a configuration information…” ([para 0032]: “The UE may perform a random access procedure to access the BS in steps S103 to S106. For random access, the UE may transmit a preamble to the BS on a physical random access channel (PRACH) (S103) and receive a response message for preamble on a PDCCH and a PDSCH corresponding to the PDCCH (S104).” ; [para 0057]: “Then, the UE checks whether the random access response message includes a random access response (RAR) destined for the UE. The RAR includes timing advance (TA), uplink resource allocation information (UL grant), UE temporary identifier and the like.”)
 “…and a processor that controls reception of the at least one signal based on the configuration information.” ([para 0006]: “According to another aspect of the present invention, a UE used in a wireless communication system includes: a radio frequency (RF) unit; and a processor…”)
Yang does not explicitly disclose “indicating at least one signal of a channel state information reference signal (CSI-RS) for tracking and a second synchronization signal block”. 
However, Yoshimoto discloses the missing feature “indicating at least one signal of a channel state information reference signal (CSI-RS) for tracking and a second synchronization signal block” ([para 0086]: “The base station apparatus can include a channel state information process (CSI process) which corresponds to a configuration relating to a report of channel state information, in the PDSCH. The CSI process can include a configuration relating to a procedure of calculating channel state information in association with at least a CSI-RS (CSI-Reference Signal) and a CSI-IM resource.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang and Yoshimoto, to modify the configuration information in the random access response procedure PDSCH as disclosed by Yang, to indicate a CSI-RS as disclosed by Yoshimoto. The motivation for indicating the CSI-RS in the PDSCH is that doing so allows for more flexibility in CSI-RS, thereby improving system efficiency. Therefore, it would have been obvious to combine Yang with Yoshimoto
Regarding claim 14, Yang in view of Yoshimoto discloses all the features of the parent claim.
Yang does not explicitly disclose “wherein the CSI-RS for tracking is in a partial band of a component carrier.”
However, Yoshimoto further discloses the missing feature “wherein the CSI-RS for tracking is in a partial band of a component carrier.” ([para 0113]: “In FIG. 3, a report mode configuration of the narrow-band CSI can be transmitted to the terminal apparatus by the base station apparatus. For example, the base station apparatus can perform transmission by using the PDCCH and PDSCH. The number of selected sub-bands can be configured based on the system bandwidth.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang and Yoshimoto, to modify the CSI-RS as disclosed by Yang in view of Yoshimoto, to be in a partial band as disclosed by Yoshimoto. The motivation for having the CSI-RS in a partial band is that it allows for more flexibility in CSI-RS, thereby improving system efficiency. Therefore, it would have been obvious to combine Yang with Yoshimoto to obtain the invention as specified in the instant claim.
Regarding claim 20, Yang discloses:
“A radio communication method for a terminal comprising: detecting a first synchronization signal block including a synchronization signal and a physical broadcast channel,” ([para 0030]: “Referring to FIG. 1, when powered on or when a UE initially enters a cell, the UE performs initial cell search involving synchronization with a BS in step S101. For initial cell search, the UE synchronizes with the BS and acquire information such as a cell Identifier (ID) by receiving a primary synchronization channel (P-SCH) and a secondary synchronization channel (S-SCH) from the BS. Then the UE may receive broadcast information from the cell on a physical broadcast channel ( PBCH).”)
“and receiving, in a random access procedure based on the first synchronization signal block, a configuration information…” ([para 0032]: “The UE may perform a random access procedure to access the BS in steps S103 to S106. For random access, the UE may transmit a preamble to the BS on a physical random access channel (PRACH) (S103) and receive a response message for preamble on a PDCCH and a PDSCH corresponding to the PDCCH (S104).” ; [para 0057]: “Then, the UE checks whether the random access response message includes a random access response (RAR) destined for the UE. The RAR includes timing advance (TA), uplink resource allocation information (UL grant), UE temporary identifier and the like.”)
 “…and controlling reception of the at least one signal based on the configuration information.” ([para 0006]: “According to another aspect of the present invention, a UE used in a wireless communication system includes: a radio frequency (RF) unit; and a processor…”)
Yang does not explicitly disclose “indicating at least one signal of a channel state information reference signal (CSI-RS) for tracking and a second synchronization signal block”. 
However, Yoshimoto discloses the missing feature “indicating at least one signal of a channel state information reference signal (CSI-RS) for tracking and a second synchronization signal block” ([para 0086]: “The base station apparatus can include a channel state information process (CSI process) which corresponds to a configuration relating to a report of channel state information, in the PDSCH. The CSI process can include a configuration relating to a procedure of calculating channel state information in association with at least a CSI-RS (CSI-Reference Signal) and a CSI-IM resource.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang and Yoshimoto, to modify the configuration information in the random access response procedure PDSCH as disclosed by Yang, to indicate a CSI-RS as disclosed by Yoshimoto. The motivation for indicating the CSI-RS in the PDSCH is that doing so allows for more flexibility in CSI-RS, thereby improving system efficiency. Therefore, it would have been obvious to combine Yang with Yoshimoto to obtain the invention as specified in the instant claim.
Regarding claim 21, Yang discloses:
“A base station comprising: a transmitter that transmits a first synchronization signal block including a synchronization signal and a physical broadcast channel,” ([para 0030]: “Referring to FIG. 1, when powered on or when a UE initially enters a cell, the UE performs initial cell search involving synchronization with a BS in step S101. For initial cell search, the UE synchronizes with the BS and acquire information such as a cell Identifier (ID) by receiving a primary synchronization channel (P-SCH) and a secondary synchronization channel (S-SCH) from the BS. Then the UE may receive broadcast information from the cell on a physical broadcast channel ( PBCH).”)
“and transmits, in a random access procedure based on the first synchronization signal block, a configuration information…” ([para 0032]: “The UE may perform a random access procedure to access the BS in steps S103 to S106. For random access, the UE may transmit a preamble to the BS on a physical random access channel (PRACH) (S103) and receive a response message for preamble on a PDCCH and a PDSCH corresponding to the PDCCH (S104).” ; [para 0057]: “Then, the UE checks whether the random access response message includes a random access response (RAR) destined for the UE. The RAR includes timing advance (TA), uplink resource allocation information (UL grant), UE temporary identifier and the like.”)
 “…and a processor that controls transmission of the at least one signal based on the configuration information.” ([para 0147]: “The base station 110 includes a processor 112, a memory 114, and a radio frequency (RF) unit 116. The processor 112 can be configured to implement procedures and/or methods suggested in the present invention.”)
Yang does not explicitly disclose “indicating at least one signal of a channel state information reference signal (CSI-RS) for tracking and a second synchronization signal block”. 
However, Yoshimoto discloses the missing feature “indicating at least one signal of a channel state information reference signal (CSI-RS) for tracking and a second synchronization signal block” ([para 0086]: “The base station apparatus can include a channel state information process (CSI process) which corresponds to a configuration relating to a report of channel state information, in the PDSCH. The CSI process can include a configuration relating to a procedure of calculating channel state information in association with at least a CSI-RS (CSI-Reference Signal) and a CSI-IM resource.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang and Yoshimoto, to modify the configuration information in the random access response procedure PDSCH as disclosed by Yang, to indicate a CSI-RS as disclosed by Yoshimoto. The motivation for indicating the CSI-RS in the PDSCH is that doing so allows for more Yang with Yoshimoto to obtain the invention as specified in the instant claim.
Regarding claim 32, Yang discloses:
“A system comprising: a terminal that comprises: a receiver that detects a first synchronization signal block including a synchronization signal and a physical broadcast channel,” ([para 0030]: “Referring to FIG. 1, when powered on or when a UE initially enters a cell, the UE performs initial cell search involving synchronization with a BS in step S101. For initial cell search, the UE synchronizes with the BS and acquire information such as a cell Identifier (ID) by receiving a primary synchronization channel (P-SCH) and a secondary synchronization channel (S-SCH) from the BS. Then the UE may receive broadcast information from the cell on a physical broadcast channel ( PBCH).”)
“and receive, in a random access procedure based on the first synchronization signal block, a configuration information…” ([para 0032]: “The UE may perform a random access procedure to access the BS in steps S103 to S106. For random access, the UE may transmit a preamble to the BS on a physical random access channel (PRACH) (S103) and receive a response message for preamble on a PDCCH and a PDSCH corresponding to the PDCCH (S104).” ; [para 0057]: “Then, the UE checks whether the random access response message includes a random access response (RAR) destined for the UE. The RAR includes timing advance (TA), uplink resource allocation information (UL grant), UE temporary identifier and the like.”)
 “…and a first processor that controls reception of the at least one signal based on the configuration information;” ([para 0006]: “According to another aspect of the present invention, a UE used in a wireless communication system includes: a radio frequency (RF) unit; and a processor…”)
“and a base station that comprises: a transmitter that transmits the first synchronization signal block and transmits the configuration information; and a second processor that controls transmission of the at least one signal.” ([para 0147]: “The base station 110 includes a processor 112, a memory 114, and a radio frequency (RF) unit 116. The processor 112 can be configured to implement procedures and/or methods suggested in the present invention.”)
Yang does not explicitly disclose “indicating at least one signal of a channel state information reference signal (CSI-RS) for tracking and a second synchronization signal block”. 
However, Yoshimoto discloses the missing feature “indicating at least one signal of a channel state information reference signal (CSI-RS) for tracking and a second synchronization signal block” ([para 0086]: “The base station apparatus can include a channel state information process (CSI process) which corresponds to a configuration relating to a report of channel state information, in the PDSCH. The CSI process can include a configuration relating to a procedure of calculating channel state information in association with at least a CSI-RS (CSI-Reference Signal) and a CSI-IM resource.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang and Yoshimoto, to modify the configuration information in the random access response procedure PDSCH as disclosed by Yang, to indicate a CSI-RS as disclosed by Yoshimoto. The motivation for indicating the CSI-RS in the PDSCH is that doing so allows for more flexibility in CSI-RS, thereby improving system efficiency. Therefore, it would have been obvious to combine Yang with Yoshimoto to obtain the invention as specified in the instant claim.

Claims 15-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20160128011 A1) in view of Yoshimoto (US 20170126439 A1) and further in view of Jamadagni (US 20150181560 A1).
Regarding claim 15, Yang in view of Yoshimoto discloses all the features of the parent claim.
Yang in view of Yoshimoto does not explicitly disclose “wherein after a radio resource control (RRC) connection establishment, the processor reports a capability information indicating a bandwidth supported by UE.”
However, Jamadagni discloses the missing feature “wherein after a radio resource control (RRC) connection establishment, the processor reports a capability information indicating a bandwidth supported by UE.” ([para 0028]: “After connection establishment, the MTC device 104 sends capability information to the base station 102 (step 202 of FIG. 2). For example, the capability information may indicate identifier indicating that the MTC device 104 is a low cost MTC device, support of DL/UL bandwidth, maximum bandwidth supported in respective bands, antenna configuration information, half duplex operation, and support for number of RF chains. The MTC device 104 may transmit capability information in a capability indication message, a RRC connection request message, and RRC connection setup complete message.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang, Yoshimoto, and Jamadagni to modify the technique as disclosed by Yang in view of Yoshimoto, such that bandwidth supported by the UE is indicated after RRC Connection establishment as disclosed by Jamadagni. The motivation for indicating supported bandwidth is that it allows for resources to be allocated more efficiently, thereby improving system efficiency. Therefore, it would have been obvious to combine Yang with Yoshimoto and Jamadagni to obtain the invention as specified in the instant claim.
Regarding claim 16, Yang in view of Yoshimoto and Jamadagni discloses all the features of the parent claim.
Yang in view of Yoshimoto does not explicitly disclose “wherein before the RRC connection establishment, the receiver receives a system information based on a minimum channel bandwidth.”
However, Jamadagni further discloses the missing feature “wherein before the RRC connection establishment, the receiver receives a system information based on a minimum channel bandwidth.” ([para 0029]: “Based on the capability information, the base station 102 adjusts scheduling and communication to the MTC device 104. It can be noted that prior to knowing support of bandwidth, the base station 102 communicates with the MTC device in a minimum possible bandwidth (e.g., 1.4 Mhz) either in central region of the maximum bandwidth or a non-central region of the maximum bandwidth.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang, Yoshimoto, and Jamadagni to modify the technique as disclosed by Yang in view of Yoshimoto, such that before bandwidth capabilities are known system information transmission occurs in the minimum bandwidth as disclosed by Jamadagni. The motivation for utilizing the minimum bandwidth in such cases is that it ensures that the UE is capable of receiving the system information, thereby allowing for further control techniques to be implemented in an optimum Yang with Yoshimoto and Jamadagni to obtain the invention as specified in the instant claim.
Regarding claim 22, Yang in view of Yoshimoto discloses all the features of the parent claim.
Yang in view of Yoshimoto does not explicitly disclose “wherein after a radio resource control (RRC) connection establishment, the processor reports a capability information indicating a bandwidth supported by UE.”
However, Jamadagni discloses the missing feature “wherein after a radio resource control (RRC) connection establishment, the processor reports a capability information indicating a bandwidth supported by UE.” ([para 0028]: “After connection establishment, the MTC device 104 sends capability information to the base station 102 (step 202 of FIG. 2). For example, the capability information may indicate identifier indicating that the MTC device 104 is a low cost MTC device, support of DL/UL bandwidth, maximum bandwidth supported in respective bands, antenna configuration information, half duplex operation, and support for number of RF chains. The MTC device 104 may transmit capability information in a capability indication message, a RRC connection request message, and RRC connection setup complete message.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang, Yoshimoto, and Jamadagni to modify the technique as disclosed by Yang in view of Yoshimoto, such that bandwidth supported by the UE is indicated after RRC Connection establishment as disclosed by Jamadagni. The motivation for indicating supported bandwidth is that it allows for resources to be allocated more efficiently, thereby improving system efficiency. Therefore, it would have been obvious to combine Yang with Yoshimoto and Jamadagni to obtain the invention as specified in the instant claim.

Claims 17, 19, 23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20160128011 A1) in view of Yoshimoto (US 20170126439 A1) and further in view of Li (US 20200413359 A1).
Regarding claim 17, Yang in view of Yoshimoto discloses all the features of the parent claim.
Yang in view of Yoshimoto does not explicitly disclose “wherein the processor determines a relative frequency position of a resource for reception of a system information to a frequency position of the first synchronization signal block.”
However, Li discloses the missing feature “wherein the processor determines a relative frequency position of a resource for reception of a system information to a frequency position of the first synchronization signal block.” ([para 0076]: “For example, each of the multiple SSBs indicates a frequency location of the indicator of system information through a frequency offset with respect to different reference frequency. The different reference frequency may be the frequency of sub-carrier on which the each of the multiple SSBs is sent.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang, Yoshimoto, and Li to modify the technique as disclosed by Yang in view of Yoshimoto, such that system information frequency is signaled relative to the frequency position of the first synchronization signal block as disclosed in Li. The motivation for indicating system information in such a manner is that it is more efficient than doing otherwise, thereby enhancing overall system efficiency. Therefore, it would have been obvious to combine Yang with Yoshimoto and Li to obtain the invention as specified in the instant claim.
Regarding claim 19, Yang in view of Yoshimoto discloses all the features of the parent claim.
Yang in view of Yoshimoto does not explicitly disclose “wherein a frequency of the second synchronization signal block differs from a frequency of the first synchronization signal block.”
However, Li discloses the missing feature “wherein a frequency of the second synchronization signal block differs from a frequency of the first synchronization signal block.” ([para 0076]: “For example, each of the multiple SSBs indicates a frequency location of the indicator of system information through a frequency offset with respect to different reference frequency. The different reference frequency may be the frequency of sub-carrier on which the each of the multiple SSBs is sent.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang, Yoshimoto, and Li to modify the technique as disclosed by Yang in view of Yoshimoto, such that frequency of the second SSB differs from the frequency of the first Li. The motivation for utilizing different frequency bands for the SSBs is that it increases system flexibility and thus allows for improvements in system efficiency. Therefore, it would have been obvious to combine Yang with Yoshimoto and Li to obtain the invention as specified in the instant claim.
Regarding claim 23, Yang in view of Yoshimoto discloses all the features of the parent claim.
Yang in view of Yoshimoto does not explicitly disclose “wherein the processor determines a relative frequency position of a resource for reception of a system information to a frequency position of the first synchronization signal block.”
However, Li discloses the missing feature “wherein the processor determines a relative frequency position of a resource for reception of a system information to a frequency position of the first synchronization signal block.” ([para 0076]: “For example, each of the multiple SSBs indicates a frequency location of the indicator of system information through a frequency offset with respect to different reference frequency. The different reference frequency may be the frequency of sub-carrier on which the each of the multiple SSBs is sent.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang, Yoshimoto, and Li to modify the technique as disclosed by Yang in view of Yoshimoto, such that system information frequency is signaled relative to the frequency position of the first synchronization signal block as disclosed in Li. The motivation for indicating system information in such a manner is that it is more efficient than doing otherwise, thereby enhancing overall system efficiency. Therefore, it would have been obvious to combine Yang with Yoshimoto and Li to obtain the invention as specified in the instant claim.
Regarding claim 30, Yang in view of Yoshimoto discloses all the features of the parent claim.
Yang in view of Yoshimoto does not explicitly disclose “wherein a frequency of the second synchronization signal block differs from a frequency of the first synchronization signal block.”
However, Li discloses the missing feature “wherein a frequency of the second synchronization signal block differs from a frequency of the first synchronization signal block.” ([para 0076]: “For example, each of the multiple SSBs indicates a frequency location of the indicator of system information through a frequency offset with respect to different reference frequency. The different reference frequency may be the frequency of sub-carrier on which the each of the multiple SSBs is sent.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang, Yoshimoto, and Li to modify the technique as disclosed by Yang in view of Yoshimoto, such that frequency of the second SSB differs from the frequency of the first SSB as disclosed by Li. The motivation for utilizing different frequency bands for the SSBs is that it increases system flexibility and thus allows for improvements in system efficiency. Therefore, it would have been obvious to combine Yang with Yoshimoto and Li to obtain the invention as specified in the instant claim.

Claims 24, 25, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20160128011 A1) in view of Yoshimoto (US 20170126439 A1), Jamadagni (US 20150181560 A1), and further in view of Li (US 20200413359 A1).
Regarding claim 24, Yang in view of Yoshimoto and Jamadagni discloses all the features of the parent claim.
Yang in view of Yoshimoto and Jamadagni do not explicitly disclose “wherein the processor determines a relative frequency position of a resource for reception of a system information to a frequency position of the first synchronization signal block.”
However, Li discloses the missing feature “wherein the processor determines a relative frequency position of a resource for reception of a system information to a frequency position of the first synchronization signal block.” ([para 0076]: “For example, each of the multiple SSBs indicates a frequency location of the indicator of system information through a frequency offset with respect to different reference frequency. The different reference frequency may be the frequency of sub-carrier on which the each of the multiple SSBs is sent.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang, Yoshimoto, Jamadagni, and Li to modify the technique as disclosed by Yang in view of Yoshimoto and Jamadagni, such that system information frequency is signaled relative to the frequency position of the first synchronization signal block as disclosed in Li. The Yang with Yoshimoto, Jamadagni, and Li to obtain the invention as specified in the instant claim.
Regarding claim 25, Yang in view of Yoshimoto and Jamadagni discloses all the features of the parent claim.
Yang in view of Yoshimoto and Jamadagni do not explicitly disclose “wherein the processor determines a relative frequency position of a resource for reception of a system information to a frequency position of the first synchronization signal block.”
However, Li discloses the missing feature “wherein the processor determines a relative frequency position of a resource for reception of a system information to a frequency position of the first synchronization signal block.” ([para 0076]: “For example, each of the multiple SSBs indicates a frequency location of the indicator of system information through a frequency offset with respect to different reference frequency. The different reference frequency may be the frequency of sub-carrier on which the each of the multiple SSBs is sent.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang, Yoshimoto, Jamadagni, and Li to modify the technique as disclosed by Yang in view of Yoshimoto and Jamadagni, such that system information frequency is signaled relative to the frequency position of the first synchronization signal block as disclosed in Li. The motivation for indicating system information in such a manner is that it is more efficient than doing otherwise, thereby enhancing overall system efficiency. Therefore, it would have been obvious to combine Yang with Yoshimoto, Jamadagni, and Li to obtain the invention as specified in the instant claim.
Regarding claim 31, Yang in view of Yoshimoto and Jamadagni discloses all the features of the parent claim.
Yang in view of Yoshimoto and Jamadagni does not explicitly disclose “wherein a frequency of the second synchronization signal block differs from a frequency of the first synchronization signal block.”
Li discloses the missing feature “wherein a frequency of the second synchronization signal block differs from a frequency of the first synchronization signal block.” ([para 0076]: “For example, each of the multiple SSBs indicates a frequency location of the indicator of system information through a frequency offset with respect to different reference frequency. The different reference frequency may be the frequency of sub-carrier on which the each of the multiple SSBs is sent.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang, Yoshimoto, Jamadagni, and Li to modify the technique as disclosed by Yang in view of Yoshimoto and Jamadagni such that frequency of the second SSB differs from the frequency of the first SSB as disclosed by Li. The motivation for utilizing different frequency bands for the SSBs is that it increases system flexibility and thus allows for improvements in system efficiency. Therefore, it would have been obvious to combine Yang with Yoshimoto, Jamadagni, and Li to obtain the invention as specified in the instant claim.


Allowable Subject Matter
Claims 18 and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, of the closest prior arts Yang in view of Yoshimoto disclose all the features of parent claim 1 as disclosed above. However, Yang in view of Yoshimoto do not disclose “wherein when whole or part of the second synchronization signal block is not included in a band assigned to the terminal, the processor performs a radio resource management (RRM) measurement based on the second synchronization signal block using a measurement gap”. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 18 obvious, over any of the prior art of record, alone or in combination. Claims 26-29 contain similar allowable subject matter for claim 18 and are objected to for similar reasons.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412